Citation Nr: 9901377	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1990 to September 
1994.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1995 rating decision of the RO 
that denied a claim for service connection for a right knee 
disorder.  

In April 1997, the veteran testified at a hearing before a 
hearing officer at the RO.  In October 1998, the veteran 
testified at a hearing before the undersigned Member of the 
Board sitting at the RO (Travel Board hearing).  


FINDING OF FACT

There is no competent medical evidence of a current right 
knee disorder, including on recent VA examination.  


CONCLUSION OF LAW

The veterans claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  

However, the threshold issue is whether the veteran has 
presented a well-grounded claim for service connection for a 
right knee disorder.  In this regard, the appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc);Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, as appropriate), and of a nexus between the in-
service injury or disease and the current disability 
(generally, medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The service medical records show the veteran received 
treatment in December 1993 for a one-week history of right 
knee pain after running.  The veteran reported no history of 
any trauma.  Examination of the right knee revealed positive 
signs of pain, patellar grind on compression, mild varus 
laxity, positive anterior and posterior popping with 
posterior stress, and a positive Drawers Sign.  X-ray 
studies were within normal limits.  The assessment was 
patello-femoral pain syndrome.  The veteran was issued a knee 
immobilizer for use for seven days, Motrin for control of 
pain, and crutches.  On orthopedic consultation in January 
1994 the veteran stated that his right knee pain had 
increased to the point where he was not able to walk after a 
running in boots, or other stressful activities.  Surgery was 
not indicated.  The veteran was advised on home exercises, 
and he was placed on limited duty for six months, with 
instructions not to perform any jumping, crawling, or 
prolonged standing greater than 30 minutes.  

After completing three months of physical training in March 
1994, the veterans right knee patellofemoral syndrome was 
found to be resolving.  No fluid or crepitus was found on 
examination; Drawer and McMurrys signs were positive; right 
leg strength was three, compared to four for the left knee; 
deep tendon reflexes were two positive bilaterally; and, 
sensory examination was intact.  The right leg was 18½ inches 
in circumference, compared to 18 inches on the left.  Limited 
duty was continued.  On examination in July 1994, the right 
knee had a full range of motion, and no instability or 
swelling were found.  McMurrys sign was negative.  The 
assessment was that the patello-femoral syndrome was 
resolved.  On separation examination in September 1994, 
no abnormalities of the lower extremities were found.  The 
veterans significant history included notation of patello-
femoral syndrome of the right knee.  The veteran denied any 
history of arthritis, rheumatism, or bursitis, or bone, joint 
or other deformity, or any trick or locked knee.  His 
discharge was affective in September 1994.  

On VA general medical examination in January 1995, the 
veteran complained of a chronic sharp pain in the dorsum of 
both feet and in the knees.  This pain was reported to 
increase with physical activity.  The veteran gave a history 
of bilateral knee pain with intermittent swelling.  He stated 
that this was due to excessive physical activity, including 
forced marching and running while in service.  

On orthopedic examination of January 1995, the veteran gave a 
history of right knee discomfort from approximately 1992.  
The veteran denied that his in-service physical therapy 
helped his right knee condition.  The veteran indicated that 
the sharp right knee pain is especially noticeable when he 
gets in and out of his truck, or with changes in weather.  He 
denied any post-service treatment or use of medication.  On 
physical examination the veteran ambulated into the room with 
a normal alternating gait.  No abnormalities or obvious 
deformities were noted on examination, and there was no 
excessive warmth or obvious joint effusion.  Range of motion 
of the right knee was full for flexion and extension, and 
there was no crepitus or ligamentous instability.  A negative 
McMurrys sign was noted, as were patella apprehension sign 
and the patellar grind tests.  X-ray studies of the knees 
were negative as well.  The diagnosis was history of 
right knee patello-femoral syndrome in the past, with no 
evidence of pathology on present examination.  

During both his April 1997 and October 1998 hearings, the 
veteran asserted his entitlement service connection for a 
right knee disorder which had its onset in service in 
December 1993 or January 1994.  The veteran asserted that he 
incurred a right knee disorder due to in-service marching and 
running, that he was placed on limited duty assignment for 
six months due to the right knee disorder, and that he would 
have received a medical discharge from a Medical Evaluation 
Board, but elected not to so.  The veteran also asserts that 
his right knee disorder is presently symptomatic, with pain, 
stiffness and occasional laxity and give-way.  

The evidence summarized above shows in-service treatment for 
patello-femoral syndrome in December 1993 and the first half 
of 1994, with resolution of this disorder prior to the 
veterans September 1994 discharge from service.  
Significantly, no current right knee disorder is shown on VA 
examination or by any other medical evidence of record, and 
the veteran has denied any current or post-service treatment.  
In the absence of evidence of a current disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  As noted above, the initial burden of submitting 
a well-grounded claim rests with the veteran.  Murphy, 1 Vet. 
App. at 81.  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding an opinion on a medical 
issues.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a 
layperson without the appropriate medical training and 
expertise, he is not competent to render an opinion on a 
medical matter, such as a diagnosis.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
notes that he has continued to experience pain and other 
symptomatology since service, without competent (i.e., 
medical) evidence of a current disability (and of a nexus 
between that disability and service), his assertions, alone, 
are not sufficient to establish his claim as well grounded.  
Id.; Savage, 10 Vet. App. at 498.

A well-grounded claim requires more than mere allegations; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In view of the 
foregoing, the Board must conclude that the veteran has not 
met his burden of presenting a plausible claim.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellants claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, the Court has held that when a RO does not 
specifically address the question whether a claim is well 
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board also notes 
that the RO notified the veteran of the legal requirement to 
submit a well-grounded claim in the November 1995 Statement 
of the Case (SOC) and June 1997 Supplemental Statement of the 
Case (SSOC), and of the need to submit evidence showing the 
current disability and that it is possibly related to 
service.  Thus, the duty to inform the veteran of the 
evidence necessary to complete his application for service 
connection has been met.  See 38 U.S.C.A. § 5103(a) (1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a right knee disorder is denied.  





		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
